                     IN THE UNITED STATES DISTRICT COURT                    Motion GRANTED.
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE


JOSHUA GARTON,                           §
                                         §
       Plaintiff,                        §
                                         §
v.                                       §         Case No. 3:21-cv-00338
                                         §
W. RAY CROUCH, DAVID RAUSCH,             §         JURY DEMANDED
BRADLEY NEALON, RUSSELL                  §
WINKLER, JOSHUA MELTON,                  §
JOSEPH CRAIG, DONALD ARNOLD,             §
ANDREW VALLEE, and                       §
CITY OF DICKSON, TENNESSEE,              §
                                         §
       Defendants.                       §


     PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
             DEFENDANT CROUCH’S MOTION TO DISMISS


       Comes now the Plaintiff, through counsel, and pursuant to Fed. R. Civ. P.

6(b)(1)(A), respectfully moves this Court for an extension of time, through July 19, 2021,

to respond to Defendant Crouch’s Motion to Dismiss (Doc. #11).

       As grounds, the Plaintiff submits that service has now been made or waived as to

all Defendants, see Docs. ## 13–20, that several Defendants have sought and received an

extension of time to respond to the Plaintiff’s Complaint by June 18, 2021, see Doc. #10,

and that Defendants Arnold and the City of Dickson presently have a response deadline

of June 28, 2021, see Doc. #20. The Plaintiff anticipates that the Defendants who have

yet to respond to the Plaintiff’s Complaint will raise claims similar to those made by

Defendant Crouch in his pending Motion to Dismiss (Doc. #11), and for the sake of

efficiency, the Plaintiff intends to file a single joint response once all Defendants have

                                             -1-

     Case 3:21-cv-00338 Document 22 Filed 06/03/21 Page 1 of 1 PageID #: 489
